United States District Court
Northern District of California

\OO°\IO\LJ\-PWN'-‘

NI\JNNNNNNN»-‘»-a»-\»-n»-¢o-\)_\r-¢-lr-
®\lo\Lh-LUJNl-‘O\QW\IO\U\-PUJN'_‘O

 

 

UNITED sTATEs DIsTRICT coURT
' NoRTHERN DIsTRICT oF cALIFoRNIA

TIMOTHY CRAYTON,
Plaintiff,

G. RAMEY, et al.,

Defendants.

 

 

case No. 18-01450 BLF (PR)

ORDER OF SERVICE ON
DEFENDANT NURSE AFNAN
BUTT

Plaintiff, a Califomia inmate, filed a civil rights complaint pursuant to 42 U.S.C. §

1983 against prison staff at Salinas Valley State Prison (“SVSP”). On August 6, 2018, the

Court issued an order of service on Plaintift’s cognizable claims. (Docket No. ll.) On

August 13, 2018, the Clerk mailed Notices of Lawsuit and Request for Waiver of Service

of Summons and Waivers of Service of Summons to Defendants at SVSP. (Docket Nos.

13, 14, 15, and 16). On August 17, 2018, the documents mailed to Defendant Nurse Afnan

were returned unexecuted. (Docket No. 17.) On October 19, 2018, the Court issued an

order directing Plaintiff to provide more information regarding the Whereabouts of

Defendant Afnan. (Docket No. 26.) Plaintiff has filed a response to the Court’s order
indicating that Defendant Afnan’s full name is “Afnan Butt.” (Docket No. 30.) Plaintiff

further declares that Defendant Afnan Butt is currently employed at SVSP. (Id.)

 

United States District Court
Northem District of California

\ooo\lo\ui.|so.)~,_.

NNN[\)N[\)[\)NN)-¢»-\»-v--o_»u-¢»-l-~)-l»-
oo\lo\u\-l>wt\>>-‘O\Ooo\lONU\-l>wt\>»-O

 

 

Accordingly, the Court orders the matter served on Defendant Butt at SVSP.

CONCLUSION

For the reasons state above, the Court orders as follows:

1. The Clerk of the Court shall mail a Notice of Lawsuit and Request for
Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
of the complaint, all attachments thereto, and a copy of this order upon Defendant Nurse
Afnan Butt at Salinas Valley State Prison (P. O. Box 1020, Soledad, CA 93960-1020).
The Clerk shall also mail a copy of this Order to Plaintiff.

2. Defendant is cautioned that Rule 4 of the Federal Rules of Civil
Procedure requires him to cooperate in saving unnecessary costs of service of the
summons and the complaint. Pursuant to Rule 4, if Defendant, after being notified of this
action and asked by the Court, on behalf of Plaintiff, to waive service of the summons,
fails to do so, he will be required to bear the cost of such service unless good cause shown
for their failure to sign and return the Waiver form. If service is waived, this action will
proceed as if Defendant had been served on the date that the waiver is filed, except that
pursuant to Rule 12(a)(1)(B), Defendant will not be required to serve and file an answer
before sixty (60) days from the day on which the request for waiver was sent. (This
allows a longer time to respond than would be required if formal service of summons is
necessary.) Defendant is asked to read the statement set forth at the foot of the waiver
form that more completely describes the duties of the parties with regard to waiver of
service of the summons. If service is waived after the date provided in the Notice but
before Defendant has been personally served, the Answer shall be due sixty (60) days
from the date on which the request for waiver was sent or twenty (20) days from the date
the waiver form is filed, whichever is later. ,

3. No later than ninety-one (91) days from the date this order is filed,

Defendant shall file a motion for summary judgment or other dispositive motion with

2

 

United States District Court
Northem District of California

\OOO\]O\Lh-ldb)[\.)»--

NNNNNNNNNv-l)-l)-‘»-¢»-\»-¢»-\)-¢¢-\»-o
00 \] O\ Lll -I> m N '_‘ C \C 00 \\ O\ \J\ -l> W»N '_‘ o

 

 

respect to the claims in the complaint found to be cognizable above.

a. Any motion for summary judgment shall be supported by adequate
factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
Civil Procedure. Defendant is advised that summary judgment cannot be granted, nor
qualified immunity found, if material facts are in dispute. If Defendant is of the opinion
that this case cannot be resolved by summary judgment, he shall so inform the Court prior
to the date the summary judgment motion is due.

b. In the event Defendant filed a motion for summary judgment, the
Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).

4. Plaintiff’s opposition to the dispositive motion shall be filed with the Court
and served on Defendant no later than twenty-eight (28) days from the date Defendant’s
motion is filed.

Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
must come forward with evidence showing triable issues of material fact on every essential
element of his claim). Plaintiff is cautioned that failure to file an opposition to
Defendant’s motion for summary judgment may be deemed to be a consent by Plaintiff to
the granting of the motion, and granting of judgment against Plaintiff without a trial. See
Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (per curiam); Brya'ges v. Lewis, 18
F.3d 651, 653 (9th Cir. 1994).

5. Defendant shall file a reply brief no later than fourteen (14) days after
Plaintiff’s opposition is filed.

6. The motion shall be deemed submitted as of the date the reply brief is due.
No hearing will be held on the motion unless the Court so orders at a later date.

7. All communications by the Plaintiff with the Court must be served on

3

 

United States District Court

Northem District of California

OO--.IO'\

\D

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

Defendant, or Defendant’s counsel once counsel has been designated, by mailing a true
copy of the document to Defendant or Defendant’s counsel.

8. Discovery may be taken in accordance with the Federal Rules of Civil
Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
Rule l6-l is required before the parties may conduct discovery.

9. It is Plaintiff" s responsibility to prosecute this case. Plaintiff must keep the
court informed of any change of address and must comply with the court’s orders in a
timely fashion. Failure to do so may result in the dismissal of this action for failure to
prosecute pursuant to Federal Rule of Civil Procedure 4l(b).

lO. Extensions of time must be filed no later than the deadline sought to be
extended and must be accompanied by a showing of good cause.

-IT IS SO ORDERED.

Dated:ML;Vl/` big @ z\>

 

United S.tates District Judge

Ordcr of Service on Dcf. Afnan Butt
PRO~SE\BLF\CR.18\01450Cr:1yton_svc2

 

